Exhibit 10.1

 

SECOND AMENDMENT
TO
HAWAIIAN HOLDINGS, INC.
2005 STOCK INCENTIVE PLAN

 

As adopted by the board of directors of Hawaiian Holdings, Inc. on November 12,
2008

 

THIS SECOND AMENDMENT TO HAWAIIAN HOLDINGS, INC. 2005 STOCK INCENTIVE PLAN (the
“Amendment”) is made by Hawaiian Holdings, Inc. to be effective on November 12,
2008.

 

Section 1.                    Amendments.

 

(a)                    Amendment to Section 2.    The term “Discretionary
Director Awards” is hereby inserted, in alphabetical order, in Section 2 to read
in its entirety as follows:

 

“Discretionary Director Awards” shall have the meaning specified in the
Section 6 hereof.”

 

(b)                   Amendment to Section 3.    The first paragraph of
Section 3 is hereby deleted in its entirety and restated to read as follows:

 

“The Plan shall be administered by the Compensation Committee of the Board of
Directors of the Company (the “Committee”); provided that Discretionary Director
Awards shall be granted and administered by the Corporate Governance and
Nominating Committee of the Board of Directors of the Company (the “Nominating
Committee”; the term “Committee” as used in this Plan with respect to the
administration of Discretionary Director Awards shall be deemed to mean the
“Nominating Committee”). Any action of the Committee in administering the Plan
shall be final, conclusive and binding on all persons, including the Company,
its Subsidiaries, their employees, Participants, consultants, contractors,
persons claiming rights from or through Participants and stockholders of the
Company.”

 

(c)                    Amendment to Section 6(c).    Section 6(c) is hereby
deleted in its entirety and restated to read as follows:

 

“Discretionary Director Awards. The Nominating Committee is authorized to grant,
in its discretion, annual Awards to each Non-Employee Director (such Awards, the
“Discretionary Director Awards”). The amount, timing and terms of such
Discretionary Director Awards shall be determined in the sole discretion of the
Nominating Committee.”

 

(d)                   Amendment to Section 7(d).    Section 7(d) is hereby
amended to delete the parenthetical “(other than a Director Option granted to a
Non-Employee Director who is not an employee of the Company)” appearing in
Section 7(d).

 

Section 2.                    Reaffirmation of the Plan.    The Plan and all of
it provisions are hereby reaffirmed as being in full force and effect, except as
expressly amended by this Amendment.

 

--------------------------------------------------------------------------------